Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Divobce, § 84* *—what is purpose of statute authorising temporary alimony. The manifest purpose of the Divorce Act, sec. 15 (J. & A. U 4230), relating to temporary alimony, and providing, inter alia, that such alimony may be granted and enforced during the pendency of an appeal or writ of error, is to enable a dependent wife to have support until she may have the benefit of a final decree in her favor, if granted. 2. Appeal and ebbob, § 710*—what is effect on alimony of stay pending certiorari to Appellate Court. Where on appeal from a final decree for separate maintenance and alimony the Appellate Court affirms the decree but stays the mandate during such time as a petition for certiorari to review such affirmance shall be pending in the Supreme Court, the appeal is, until the mandate of the Appellate Court issues, still pending, within the meaning of the Divorce Act, sec. 15 (J. & A. 1 4230), relating to temporary alimony, ajad providing, inter alia, that such alimony may be granted and enforced during the pendency of an appeal or writ of error by the husband. 3. Divobce, § 121*—when refusal to pay alimony wilful. A refusal to pay alimony is none the less wilful because defendant questions the legal effect of the order for its payment.